DECISION
In this case the plaintiff seeks a partial summary judgment declaring that the running of the limitation period in § 9-1-14(b) was tolled by his unsound mind pursuant to § 9-1-19 until shortly before he commenced this action.
The history of his mental condition over the years prior to the time he brought this suit is a far from pretty one. He claims that a combination of many emotional reactions to the abuse he alleges constituted a powerful psychological bar to his bringing the lawsuit. Even assuming that the affidavits of the experts, who examined him or his medical records, are valid and do contain admissible evidence, none of them asserts that he did not or could not bring this suit because of repressed recollections. Nor does he, himself, make any claim of amnesia, temporary or otherwise.
Such being the case, as this Court has ruled in Heroux and White, the Opinion of the Supreme Court in Kelly v. Marcantonio does not control the disposition of this motion.
This Court declines to add any particular mental condition other than repressed recollection to the general concept of unsound mind in §9-1-19. Since none of this plaintiff's mental conditions impaired his capacity to bring lawsuits generally, and since he never seemed to fit the commonly understood meaning of the expression "of unsound mind," he is not entitled to the tolling feature of § 9-1-19, based on his mental condition.
Accordingly, the plaintiff's motion is denied.